


Exhibit 10.39




MPM HOLDINGS INC.
DIRECTOR RESTRICTED STOCK UNIT
GRANT CERTIFICATE


THIS DIRECTOR RESTRICTED STOCK UNIT GRANT CERTIFICATE (this “Agreement”), dated
as of [________], 2015 (the “Date of Grant”), is made by and between MPM
Holdings Inc., a Delaware corporation (the “Company”), and [_______] (the
“Grantee”).
WHEREAS, the Company has adopted the MPM Holdings Inc. Management Equity Plan
(as may be amended from time to time, the “Plan”), pursuant to which Restricted
Stock Units (“RSUs”) may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the RSUs provided for herein to the
Grantee, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, for themselves, their successors and assigns,
hereby agree as follows:
1.
Grant of Restricted Stock Units.



(a)Grant. The Company hereby grants to the Grantee a total of [______] RSUs, on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan. The RSUs shall be credited to a separate book-entry account
maintained for the Grantee on the books of the Company.


(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Grantee and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Grantee acknowledges that the Grantee has received a copy of the
Plan and has had an opportunity to review the Plan and agrees to be bound by all
the terms and provisions of the Plan. Without limiting the foregoing, the
Grantee acknowledges that the RSUs and any Shares acquired upon settlement of
the RSUs are subject to provisions of the Plan under which (a) in certain
circumstances an adjustment may be made to the number of the RSUs and any Shares
acquired upon settlement of the RSUs; and (b) the Grantee may be required to
sell any Shares acquired upon settlement of the RSUs or otherwise participate in
a transaction where other stockholders of the Company are selling (a
“drag-along”).



1

--------------------------------------------------------------------------------




2.
Vesting; Settlement.



(a)Vesting, Generally. The RSUs shall become 100% vested upon the first
anniversary of the Date of Grant (the “Scheduled Vesting Date”), provided that
the Grantee provides services to the Company as a member of the Board through
the Scheduled Vesting Date.


(b)Sale. Upon a Sale occurring prior to the Scheduled Vesting Date, the RSUs, to
the extent unvested, shall become fully vested, provided that the Grantee
provides services to the Company as a member of the Board through the effective
date of such Sale.


(c)Settlement. Except as otherwise provided herein, each vested RSU shall be
settled in Shares within sixty (60) days following the Applicable Vesting Date.
The “Applicable Vesting Date” means the Scheduled Vesting Date or the effective
date of the Sale, as applicable.


3.Dividend Equivalents. Each RSU shall be credited with Dividend Equivalents,
which shall be withheld by the Company for the Grantee’s account. Dividend
Equivalents credited to the Grantee’s account and attributable to a RSU shall be
distributed (without interest) to the Grantee at the same time as the underlying
Share is delivered upon settlement of such RSU and, if such RSU is forfeited,
the Grantee shall have no right to such Dividend Equivalents. Any adjustments
for Dividend Equivalents shall be in the sole discretion of the Committee and
may be payable (x) in cash, (y) in Shares with a Fair Market Value as of the
Applicable Vesting Date equal to the Dividend Equivalents, or (z) in an
adjustment to the underlying number of Shares subject to the RSUs.


4.Tax Withholding. The Grantee shall be solely responsible and liable for the
satisfaction of all U.S. federal, state and local and non-U.S. taxes that may be
imposed on or for the account of the Grantee in connection with the RSUs or this
Agreement, and none of the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold the Grantee (or any beneficiary)
harmless from any or all of such taxes. To the extent applicable, vesting and
settlement of the RSUs shall be subject to the Grantee satisfying any applicable
U.S. federal, state and local tax withholding obligations and non-U.S. tax
withholding obligations, and the Company shall have the right and is hereby
authorized to (a) withhold from any amounts payable to the Grantee in connection
with the RSUs or otherwise the amount of any required withholding taxes in
respect of the RSUs, its settlement or any payment or transfer of the RSUs or
under the Plan and to take any such other action as the Committee or the Company
deem necessary to satisfy all obligations for the payment of such withholding
taxes, (b) require the Grantee to satisfy, in whole or in part, the tax
obligations by withholding Shares that would otherwise be deliverable to the
Grantee upon settlement of the RSUs with a Fair Market Value equal to such
withholding liability, and (c) after an IPO, permit the Grantee to elect to
satisfy, in whole or in part, the tax obligations by withholding Shares that
would otherwise be deliverable to the Grantee upon settlement of the RSUs with a
Fair Market Value equal to such withholding liability.


5.Termination of Services. If, on or prior to an Applicable Vesting Date, the
Grantee’s services with the Company as a member of the Board is terminated for
any reason, all unvested RSUs shall be cancelled immediately and the Grantee
shall not be entitled to receive any payments with respect thereto. Any Shares
delivered to the Grantee in respect of vested RSUs shall be subject to the
Company’s repurchase right set forth in Section 6 below.


6.Repurchase Right. In the event of the termination of the Grantee’s services as
a member of the Board for any reason, the RSUs and any Shares acquired upon
settlement of the RSUs shall be subject to repurchase by the Company as set
forth in this Section 6.



2

--------------------------------------------------------------------------------




(a)Repurchase Right, Generally.
 
(i)From and after any termination of the Grantee’s services as a member of the
Board for any reason (the “Repurchase Event”), the Company shall have the right,
but not the obligation, to repurchase all or any portion of the vested RSUs and
any Shares acquired upon settlement of the RSUs held by the Grantee (the
“Repurchase Right”). The Company may exercise the Repurchase Right by written
notice (a “Repurchase Notice”) delivered to the Grantee within six (6) months
after the Repurchase Event. Any repurchase described in the immediately
preceding sentence shall be for Fair Market Value, except as set forth in
Section 6(b) below. The determination date for purposes of determining the Fair
Market Value in the preceding sentence shall be the closing date of the purchase
of the subject vested RSUs and/or Shares acquired upon settlement of the RSUs
(the “Repurchase Date”).


(ii)Except as provided in subsection (iii) below, the Repurchase Date with
respect to any sale and repurchase of the vested RSUs and/or Shares acquired
upon settlement of the RSUs pursuant to the exercise of the Repurchase Right
shall take place on the later of (x) the date specified by the Company, which
shall in no event be later than thirty (30) days following the date of the
Repurchase Notice, and (y) ten (10) days following the receipt by the Company of
all necessary governmental and other approvals.


(iii)Notwithstanding anything to the contrary herein, if the Board, in its good
faith judgment, reasonably determines that a Financing Restriction (as defined
below) exists, then the Company may elect (x) to suspend its repurchase of the
vested RSUs and/or Shares acquired upon settlement of the RSUs (as the case may
be) until the Financing Restriction has ceased to exist, in accordance with
subsection (iv) below, (y) to cause its assignee or designee to repurchase the
vested RSUs and/or Shares acquired upon settlement of the RSUs, as the case may
be, while any Financing Restrictions continue to exist, or (z) to pay all or any
portion of the purchase price due in respect of the repurchase by way of a
promissory note. In such event, the Company shall furnish written notification
to the Grantee specifying the Company’s election and the nature of the Financing
Restriction. A “Financing Restriction” exists if: (A) such repurchase would
render the Company or its Affiliates unable to meet their obligations in the
ordinary course of business at any time during the one (1) year period
commencing on the date on which such repurchase would be required, taking into
account any pending or proposed transactions, capital expenditures or other
budgeted cash outlays by the Company or any of its Affiliates which are
reasonably likely to be consummated or paid, as the case may be, within such one
(1) year period, including, without limitation, any corporate reorganization or
proposed acquisition of any other Person by the Company or any of its Affiliates
which is reasonably likely to be consummated within such one (1) year period;
(B) the Company is prohibited from such repurchase by applicable law restricting
the purchase by a corporation of its own shares; or (C) such repurchase would
(with or without notice or lapse of time) constitute a breach of, default or
event of default under, or is otherwise prohibited by, the terms of any loan
agreement or other agreement or instrument representing indebtedness to which
the Company or any of its Affiliates is a party, or the Company or its
applicable Affiliates is not able to obtain the requisite consent of any of its
senior lenders for such repurchase.


(iv)If, in the event of a Financing Restriction, the Company elects to suspend
its repurchase of the vested RSUs and/or Shares acquired upon settlement of the
RSUs (as the case may be) until the Financing Restriction has ceased to exist,
then (A) the Company shall repurchase the vested RSUs and/or Shares acquired
upon settlement of the RSUs (as the case may be) as soon as reasonably
practicable after all Financing Restrictions cease to exist; provided, however,
that if

3

--------------------------------------------------------------------------------




some, but not all of the vested RSUs and/or Shares acquired upon settlement of
the RSUs can be so repurchased without creating a Financing Restriction, then
the Company may consummate such repurchase to the fullest extent it is able
without causing a Financing Restriction, in accordance with the terms of this
Agreement and applicable law, (B) the Company shall provide written notice to
the Grantee as soon as practicable after all Financing Restrictions cease to
exist (the “Reinstatement Notice”), (C) the applicable purchase price shall be
determined in accordance with Section 6(a)(i), except that “Fair Market Value”
shall be equal to the greater of the Fair Market Value as of the date of the
Repurchase Notice and the Fair Market Value calculated as of the date of the
Reinstatement Notice, and (D) such repurchase shall occur on a date specified by
the Company within ten (10) days following the determination of the Fair Market
Value as provided in clause (C) above.


(b)Company’s Repurchase Right upon Certain Terminations. Notwithstanding
anything contained herein to the contrary, in the event the Grantee is removed
from the Board for Cause, then the Company may exercise the Repurchase Right by
delivering a Repurchase Notice to the Grantee within the time periods set forth
in Section 6(a) above at a price equal to, for each Share underlying the vested
RSUs and for each Share acquired upon settlement of the RSUs (as the case may
be), zero, such that (i) the RSUs (whether vested or unvested) shall be
cancelled effective as of the date of termination without payment therefor, and
(ii) any Shares acquired upon settlement of the RSUs shall be repurchased
effective as of the date of termination without payment therefor. As used
herein, “Cause” means a finding by the Board of: (A) the Grantee’s gross
negligence or willful misconduct, or willful failure to attempt in good faith to
substantially perform his or her duties (other than due to physical or mental
illness or incapacity), (B) the Grantee’s conviction of, or plea of guilty or
nolo contendere to, or confession to, (1) a misdemeanor involving moral
turpitude or (2) a felony (or the equivalent of a misdemeanor involving moral
turpitude or felony in a jurisdiction other than the United States), (C) the
Grantee’s knowingly willful violation of the Company’s or any Affiliate’s
written policies that the Board determines is
detrimental to the best interests of the Company and its Affiliates, (D) the
Grantee’s fraud or misappropriation, embezzlement or material misuse of funds or
property belonging to the Company or any of its Affiliates, (E) the Grantee’s
use of alcohol or drugs that materially interferes with the performance of his
or her duties, or (F) willful or reckless misconduct in respect of the Grantee’s
obligations to the Company or its Affiliates or other acts of misconduct by the
Grantee occurring during the course of the Grantee’s services to the Company and
its Affiliates, which in either case results in or could reasonably be expected
to result in material damage to the property, business or reputation of the
Company or its Affiliates; provided, however, that the Grantee shall be provided
a single 10-day period to cure any of the events or occurrences described in the
immediately preceding clauses (A), (C), (E) or (F) hereof, to the extent
curable.


(c)Closing. The Repurchase Date shall take place on a date designated by the
Company in accordance with Section 6(a); provided, however, that the Repurchase
Date may be deferred to a date designated by the Company or, to the extent
required to avoid liability under applicable securities laws, by the Grantee,
until such time as the Grantee has held the vested RSUs and/or Shares acquired
upon settlement of the RSUs, as applicable, for a period of at least six (6)
months and one (1) day. The purchase price shall be paid at the closing in the
form of a check, wire transfer of immediately available funds or by cancellation
of money purchase indebtedness of the Grantee, as determined in the sole
discretion of the Company; provided, that all or any portion of the purchase
price may be paid by way of a promissory note if a Financing Restriction exists,
as set forth in Section 6(a)(iii). The Company may effect repurchase of the
vested RSUs and/or Shares acquired upon settlement of the RSUs and the Company
shall record such Transfer on its books whether or not the Grantee attends such
closing or delivers certificates representing the vested RSUs and/or Shares
acquired upon settlement of the RSUs to

4

--------------------------------------------------------------------------------




the Company. The Grantee hereby grants an irrevocable proxy and power of
attorney which, it is agreed, is coupled with an interest to any nominee of the
Company to take all necessary actions and execute and deliver all documents
deemed necessary and appropriate by such nominee to effect the sale and purchase
of the vested RSUs and/or Shares acquired upon settlement of the RSUs. If the
Grantee fails to take all necessary actions and execute and deliver all
documents necessary and appropriate to fulfill his or her obligations under this
Section 6, the Grantee shall, to the fullest extent permitted by law, indemnify,
defend and hold harmless such nominee, its officers, directors, employees,
counsel, representatives, agents and partners against all claims, liability,
loss or damage (or actions in respect thereof), together with all reasonable
costs and expenses (including, without limitation, reasonable legal fees and
expenses, and expenses incurred in settlement of any litigation commenced or
threatened), relating to or arising from such nominee’s exercise of the proxy
and power of attorney granted hereby.


7.
Restrictive Covenants.



(a)Confidentiality of this Agreement. The Grantee hereby agrees that (i) except
as required by law, the Grantee will not disclose to any Person other than the
Grantee’s spouse and legal, financial and other advisors (if any) the grant of
the RSUs or any of the terms or provisions hereof without the prior approval of
the Committee, and (ii) in the discretion of the Committee, the RSUs (whether or
not vested) shall be forfeited if the Grantee violates the non-disclosure
provisions of this Section 7(a).


(b)Non-Solicitation; Non-Hire. During the term of the Grantee’s services as a
member of the Board and for a period of two (2) years thereafter, the Grantee
shall not (without the prior written consent of the Company) directly or
indirectly: (i) solicit, induce or attempt to solicit or induce any officer,
director or employee of the Company or any of its Affiliates to terminate their
relationship with or leave the employ of the Company or any such Affiliate, or
in any way interfere with the relationship between the Company or any such
Affiliate, on the one hand, and any officer, director or employee thereof, on
the other hand, (ii) hire (or other similar arrangement) any Person (in any
capacity whether as an officer, director, employee or consultant) who is or at
any time was an officer, director or employee of the Company or any of its
Affiliates until six (6) months after such individual’s relationship (whether as
an officer, director or employee) with the Company or such Affiliate has ended,
or (iii) induce or attempt to induce any customer, supplier, prospect licensee
or other business relation of the Company or any of its Affiliates to cease
doing business with the Company or such Affiliate, or in any way interfere with
the relationship between any such customer, supplier, prospect licensee or
business relation, on the one hand, and the Company or any such Affiliate, on
the other hand; provided, that none of (A) the Grantee’s acting as a reference
for employees, (B) any generic, nontargeted advertising affiliated directly or
indirectly with the Grantee or (C) the Grantee’s good faith and proper
performance of his or her duties and responsibilities for the Company and its
Affiliates shall be deemed a breach of this Section 7(b).


(c)Non-Disparagement. During the term of the Grantee’s services as a member of
the Board and thereafter in perpetuity, the Grantee shall not, directly or
indirectly, knowingly disparage, criticize, or otherwise make derogatory
statements regarding the Company or any of its Affiliates, successors, directors
or officers. The foregoing shall not be violated by the Grantee’s truthful
responses to legal process or inquiry by a governmental authority.


(d)Non-Disclosure of Confidential Information; Return of Property. During the
term of the Grantee’s services as a member of the Board and thereafter in
perpetuity, the Grantee shall maintain in confidence and shall not directly,
indirectly or otherwise, use, disseminate, disclose or publish, or use for the
Grantee’s benefit or the benefit of any Person, any confidential or proprietary
information or trade secrets of or relating to the Company or any of its
Affiliates, including, without limitation, information with respect to the
Company’s or any of its Affiliates’ operations, processes, products, inventions,

5

--------------------------------------------------------------------------------




business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, compensation paid to employees or other terms
of employment, or deliver to any Person any document, record, notebook, computer
program or similar repository of or containing any such confidential or
proprietary information or trade secrets; provided, that the Grantee’s good
faith performance of his or her duties and responsibilities for the Company and
its Affiliates during the course of his services as a member of the Board shall
not be deemed a breach of this Section 7(d). Upon the Grantee’s cessation of
services as a member of the Board for any reason, the Grantee shall promptly
deliver to the Company all correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Company’s or any of its Affiliates’ customers,
business plans, marketing strategies, products or processes. The Grantee may
nonetheless retain copies of documents relating to the Grantee’s compensation;
the Grantee’s personal entitlements and obligations; the Grantee’s rolodex (and
electronic


equivalents); and the Grantee’s cell phone number. The Grantee may respond to a
lawful and valid subpoena or other legal process but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought and, if requested by the Company, shall reasonably
assist such counsel in resisting or otherwise responding to such process.


(e)Intellectual Property Rights.


(i)The Grantee agrees that the results and proceeds of the Grantee’s services
for the Company or its subsidiaries or Affiliates (including, without
limitation, any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings and other works of
authorship) resulting from services performed while a member of the Board and
any works in progress, whether or not patentable or registrable under copyright
or similar statutes, that were made, developed, conceived or reduced to practice
or learned by the Grantee, either alone or jointly with others (collectively,
“Inventions”), shall be works-made-for-hire and the Company (or, if applicable
or as directed by the Company, any of its subsidiaries or Affiliates) shall be
deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to the Grantee whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company (or, as the case may be, any of its subsidiaries or Affiliates)
under the immediately preceding sentence, then the Grantee hereby irrevocably
assigns and agrees to assign any and all of the Grantee’s right, title and
interest thereto, including, without limitation, any and all Proprietary Rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company (or, if applicable or as
directed by the Company, any of its subsidiaries or Affiliates), and the Company
or such subsidiaries or Affiliates shall have the right to use the same in
perpetuity throughout the universe in any manner determined by the Company or
such subsidiaries or Affiliates without any further payment to the Grantee
whatsoever. As to any Invention that the Grantee is required to assign, the
Grantee shall promptly and fully disclose to the Company all information known
to the Grantee concerning such Invention. The Grantee hereby waives and
quitclaims to the Company any and all claims, of any

6

--------------------------------------------------------------------------------




nature whatsoever, that the Grantee now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.


(ii)The Grantee agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, the Grantee shall do any and
all things that the Company may reasonably deem useful or desirable to establish
or document the Company’s
exclusive ownership throughout the United States of America or any other country
of any and all Proprietary Rights in any such Inventions, including, without
limitation, the execution of appropriate copyright and/or patent applications or
assignments. To the extent the Grantee has any Proprietary Rights in the
Inventions that cannot be assigned in the manner described above, the Grantee
unconditionally and irrevocably waives the enforcement of such Proprietary
Rights. This Section 7(e) is subject to and shall not be deemed to limit,
restrict or constitute any waiver by the Company of any Proprietary Rights of
ownership to which the Company may be entitled by operation of law. The Grantee
further agrees that, from time to time, as may be requested by the Company and
at the Company’s sole cost and expense, the Grantee shall assist the Company in
every proper and lawful way to obtain and from time to time enforce Proprietary
Rights relating to Inventions in any and all countries. To this end, the Grantee
shall execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining, and
enforcing such Proprietary Rights and the assignment thereof. In addition, the
Grantee shall execute, verify, and deliver assignments of such Proprietary
Rights to the Company or its designees. The Grantee’s obligation to assist the
Company with respect to Proprietary Rights relating to such Inventions in any
and all countries shall continue beyond the cessation of the Grantee’s services
with the Company.


(f)Grantee Acknowledgements. The Grantee understands that this Section 7 may
limit his or her ability to earn a livelihood in a business competitive to the
business of the Company and its Affiliates. The Grantee expressly acknowledges
and agrees that this Section 7 is reasonable and necessary for the protection of
the legitimate business interests of the Company and is reasonable in scope.


(g)Forfeiture; Other Relief. In the event of a material breach by the Grantee of
the restrictive covenants set forth in this Section 7, then in addition to any
other remedy which may be available at law or in equity, the RSUs shall be
automatically forfeited effective as of the date on which such violation first
occurs, and, in the event that the Grantee has received settlement of RSUs
within the three (3) year period immediately preceding such breach, the Grantee
will forfeit any Shares received upon settlement thereof without consideration
and be required to forfeit any compensation, gain or other value realized
thereafter on the sale or other transfer of such Shares, and must promptly repay
such amounts to the Company. The foregoing rights and remedies are in addition
to any other rights and remedies that may be available to the Company and shall
not prevent (and the Grantee shall not assert that they shall prevent) the
Company from bringing one or more actions in any applicable jurisdiction to
recover damages as a result of the Grantee’s breach of such restrictive
covenants to the full extent of law and equity. The Grantee acknowledges and
agrees that irreparable injury will result to the Company and its goodwill if
the Grantee breaches any of the terms of the covenants set forth in this Section
7, the exact amount of which will be difficult or impossible to ascertain, and
that remedies at law would be an inadequate remedy for any breach. Accordingly,
the Grantee hereby agrees that, in the event of a breach of any of the covenants
contained in this Section 7, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.



7

--------------------------------------------------------------------------------




(h)Severability; Blue Pencil. The invalidity or nonenforceability of any
provision of this Section 7 in any respect shall not affect the validity or
enforceability of the other provisions of this Section 7 in any other respect,
or of any other provision of this Agreement. In the event that any provision of
this Section 7 shall be held invalid, illegal or unenforceable (whether in whole
or in part) by a court of competent jurisdiction, such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions (and part of such provision,
as the case may be) shall not be affected thereby; provided, however, that if
any provision of this Section 7 is finally held to be invalid, illegal or
unenforceable because it exceeds the maximum scope determined to be acceptable
to permit such provision to be enforceable, such provision shall be deemed to be
modified to the minimum extent necessary to modify such scope in order to make
such provision enforceable hereunder.


8.Rights as a Stockholder. The Grantee shall not be deemed for any purpose, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any Shares underlying the RSUs unless, until and to the extent that (i) the
Company shall have issued and delivered to the Grantee the Shares underlying the
vested RSUs and (ii) the Grantee’s name shall have been entered as a stockholder
of record with respect to such Shares on the books of the Company. The Company
shall cause the actions described in clauses (i) and (ii) of the preceding
sentence to occur promptly following settlement as contemplated by this
Agreement, subject to compliance with applicable laws.


9.Compliance with Legal Requirements. The granting and settlement of the RSUs,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the RSUs as it deems reasonably necessary or advisable under applicable
federal securities laws, the rules and regulations of any stock exchange or
market upon which Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Shares. In the event of the settlement of the
RSUs at a time when there is not in effect a registration statement under the
Securities Act relating to the Shares, the Grantee hereby represents and
warrants to the Company that the Shares are being acquired for investment only
and not with a view to the distribution thereof, and the Grantee shall provide
the Company with such further representations and warranties as the Company may
reasonably require in order to ensure compliance with applicable federal and
state securities, “blue sky” and other laws. In no event shall the Company be
obligated to register Shares under state or Federal securities laws, to comply
with the requirements of any exemption from registration requirements or to take
any other action that may be required in order to permit, or to remove any
prohibition or limitation on, the issuance of Shares pursuant to the settlement
of the RSUs which may be imposed by any applicable law, rule or regulation. It
is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee. The Grantee agrees to take all steps the Committee or the
Company determines are reasonably necessary to comply with all applicable
provisions of federal and state securities law in exercising his or her rights
under this Agreement.


10.Clawback. The RSUs and/or the Shares acquired upon settlement of the RSUs
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement) to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of any applicable securities exchange or
inter-dealer quotation system on which the Shares may be listed or quoted, or if
so required pursuant to a written policy adopted by the Company.

8

--------------------------------------------------------------------------------






11.Litigation Cooperation. The Grantee agrees that during and after his or her
services as a member of the Board, the Grantee will assist the Company and its
Affiliates in the defense of any claims, or potential claims that may be made or
threatened to be made against the Company or any of its Affiliates in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise, which are not adverse to the Grantee (an “Action”),
and will assist the Company and its Affiliates in the prosecution of any claims
that may be made by the Company or any of its Affiliates in any Action, to the
extent that such claims may relate to the Grantee’s services or the period of
the Grantee’s services as a member of the Board. The Grantee agrees, unless
precluded by law, to promptly inform the Company if the Grantee is asked to
participate (or otherwise become involved) in any Action involving such claims
or potential claims. The Grantee also agrees, unless precluded by law, to
promptly inform the Company if the Grantee is asked to assist in any
investigation (whether governmental or otherwise) of the Company or any of its
Affiliates (or their actions) to the extent that such investigation may relate
to the Grantee’s services or the period of the Grantee’s services as a member of
the Board, regardless of whether a lawsuit has then been filed against the
Company or any of its Affiliates with respect to such investigation. The Company
or one of its Affiliates shall reimburse the Grantee for all of the Grantee’s
reasonable out-of-pocket expenses associated with such assistance. Any
reimbursement that is taxable income to the Grantee shall be subject to
applicable withholding taxes.


12.
Miscellaneous.



(a)Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered (a “Transfer”) by the Grantee other
than by will or by the laws of descent and distribution, pursuant to a qualified
domestic relations order or as otherwise permitted under Section 9(f) or 9(g) of
the Plan. Any attempted Transfer of the RSUs contrary to the provisions hereof,
and the levy of any execution, attachment or similar process upon the RSUs,
shall be null and void and without effect.


(b)Amendment. The Committee at any time, and from time to time, may amend the
terms of this Agreement, provided, however, that the rights of the Grantee shall
not be materially adversely affected without the Grantee’s written consent.


(c)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.


(d)Section 280G.


(i)In the event that the Grantee becomes entitled to payments or benefits under
this Agreement, the Plan and/or any other payments or benefits by reason of a
“change of control” as defined in Section 280G of the Code and regulations
thereunder (collectively, the “Payments”), and any such Payment would constitute
an “excess parachute payment” within the meaning of Section 280G(b)(1) of the
Code, or would otherwise be subject to the excise tax imposed under Section 4999
of the Code, or any similar federal or state law (an “Excise Tax”), as
determined by an independent certified public accounting firm selected by the
Company (the “Accounting Firm”), the amount of the Grantee’s Payments shall be
limited to the largest amount payable, if any, that would not result in the
imposition of any Excise Tax to the Grantee, but only if,

9

--------------------------------------------------------------------------------




notwithstanding such limitation, the total Payments, net of all taxes imposed on
the Grantee with respect thereto, would be greater if no Excise Tax were
imposed.


(ii)If a reduction in the Payments is necessary, reduction shall occur in the
following order: first, a reduction of cash payments not attributable to equity
awards which vest on an accelerated basis; second, the cancellation of
accelerated vesting of stock awards; third, the reduction of benefits; and
fourth, a reduction in any other “parachute payments” (as defined in Section
280G of the Code). If acceleration of vesting of stock award compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant of the Grantee’s stock awards, and the acceleration of the
vesting of full shares shall be cancelled before the acceleration of the vesting
of options.


(iii)All determinations required to be made under this Section 12(d) will be
made by the Accounting Firm. Any determination by the Accounting Firm will be
binding upon the Company and the Grantee. The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section 12 shall be borne by the Company.


(e)Section 409A. The RSUs are intended to be exempt from, or compliant with,
Section 409A of the Code and shall be interpreted accordingly. Notwithstanding
the foregoing or any provision of the Plan or this Agreement, if any provision
of the Plan or this Agreement contravenes Section 409A of the Code or could
cause the Grantee to incur any tax, interest or penalties under Section 409A of
the Code, the Committee may, in its sole reasonable discretion and with the
Grantee’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A of the Code, or to avoid the incurrence of taxes,
interest and penalties under Section 409A of the Code, and (ii) maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Grantee of the applicable
provision without materially increasing the cost to the Company or contravening
the provisions of Section 409A of the Code. This Section 12(e) does not create
an obligation on the part of the Company to modify the Plan or this Agreement
and does not guarantee that the RSUs or the Shares underlying the RSUs will not
be subject to interest and penalties under Section 409A.


(f)General Assets. All amounts credited in respect of the RSUs to the book-entry
account under this Agreement shall continue for all purposes to be part of the
general assets of the Company. The Grantee’s interest in such account shall make
the Grantee only a general, unsecured creditor of the Company.



10

--------------------------------------------------------------------------------




(g)Notices. All notices, requests, consents and other communications to be given
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally-recognized overnight courier, or by first
class registered or certified mail, postage prepaid, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee to the addresser:


(i)if to the Company, to:


MPM Holdings Inc.
260 Hudson River Road
Waterford, NY 12188
Facsimile: (518) 233-2319
Attention: General Counsel


and


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Fax: (212) 492-0237
Attention: Lawrence I. Witdorchic, Esq.


(ii)if to the Grantee, to the Grantee’s home address on file with the Company.


All such notices, requests, consents and other communications shall be deemed to
have been delivered in the case of personal delivery or delivery by telecopy, on
the date of such delivery, in the case of nationally-recognized overnight
courier, on the next business day, and in the case of mailing, on the third
business day following such mailing if sent by certified mail, return receipt
requested.
(h)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(i)No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Grantee any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Grantee at any time for any reason whatsoever.


(j)Fractional Shares. In lieu of issuing a fraction of a Share resulting from an
adjustment of the RSUs pursuant to Section 7 of the Plan or otherwise, the
Company shall be entitled to pay to the Grantee an amount equal to the Fair
Market Value of such fractional share.


(k)Beneficiary. The Grantee may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Grantee, the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary.

11

--------------------------------------------------------------------------------






(l)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the Grantee
and the beneficiaries, executors, administrators, heirs and successors of the
Grantee.


(m)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto.


(n)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of New York.


(o)Consent to Jurisdiction; Waiver of Jury Trial. The Grantee and the Company
(on behalf of itself and its Affiliates) each consents to jurisdiction in the
United States District Court for the Southern District of New York, or if that
court is unable to exercise jurisdiction for any reason, the Supreme Court of
the State of New York, New York County, and each waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PLAN OR
THIS AGREEMENT.


(p)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.


(q)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Signature Page to Follow]



12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.


MPM HOLDINGS INC.


By: _________________________________        
Name:     
Title:     






____________________________________
[Grantee Name]











13